Case 1:18-cv-02351-RBJ Document 227 Filed 06/15/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 No. 1:18-cv-02351-RBJ

 FARMLAND PARTNERS INC.,

        Plaintiff,

 v.

 ROTA FORTUNAE a/k/a DAVID
 QUINTON MATHEWS, QKM, L.L.C.,
 SABREPOINT CAPITAL
 MANAGEMENT, LP, DONALD
 MARCHIONY, GEORGE BAXTER, and
 JOHN/JANE DOES 6–10 (WHOSE
 TRUE NAMES ARE UNKNOWN),

        Defendants.

ORDER ON SABREPOINT CAPITAL MANAGEMENT, L.P., GEORGE BAXTER AND
    DONALD MARCHIONY’S MOTION FOR RULE 54(B) CERTIFICATION

       This matter is before the Court on Sabrepoint Capital Management, L.P., George Baxter

and Donald Marchiony’s (collectively the “Sabrepoint Defendants”) motion to certify the Court’s

February 26, 2021 Order granting Sabrepoint Defendants’ motion to dismiss for lack of personal

jurisdiction as final pursuant to Rule 54(b). [Dkt. 226].

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

       The Court expressly finds, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure,

that the Court’s February 26, 2021 Order granting the Sabrepoint Defendants’ motion to dismiss

for lack of personal jurisdiction is final and disposed of all claims against the Sabrepoint

Defendants.

       The Court further finds there is no just reason to delay entry of final judgment.

       The Court hereby certifies its February 26, 2021 Order granting the Sabrepoint Defendants’

motion to dismiss for lack of personal jurisdiction as final pursuant to Rule 54(b).
Case 1:18-cv-02351-RBJ Document 227 Filed 06/15/21 USDC Colorado Page 2 of 2




      DATED this ____ day of ______, 2021.


                                              R. Brooke Jackson
                                              United States District Judge
